DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 10-15, 17-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US PGPUB # 2008/0091972 A1) in view of Todd (US Patent # 7,415,591) and Stankey (US PGPUB # 2017/0277646 A1) 

With respect to claim 1, the Tanaka teaches an apparatus comprising: 
at least one host device comprising a processor coupled to memory; (see fig. 1, CPU 112 and memory 105)
the host device being configured to communicate over a network with at least one storage system comprising a source volume and a destination volume; (see fig. 1, network 190; and paragraph 40) 
wherein the host device is further configured: 
responsive to an instruction to migrate data from the source volume to the destination volume, to replace an input-output entry function of a source pathing device associated with the source volume with a migration input-output entry function; (paragraph 90, where the setup processing is complete, the migration destination storage apparatus 400 notifies the management server 197 that the setup is complete, and IO commands from the host can be received (S900). Based on the notice received at S900, the management server 197 sends a host access switch request to the host 192 (S1000)) and 
responsive to an indication that a migration of data from the source volume to the destination volume has completed, to replace the migration input-output entry function with a post- migration input-output entry function. (paragraph 90, where the host 192 sends a connection confirmation command to the migration destination storage 
The Tanaka reference does not explicitly teach wherein the migration input-output entry function being configured, in response to receiving an input-output operation directed to the input-output entry function of the source pathing device, to call an input-output entry function of a destination pathing device associated with the destination volume and to call the input-output entry function of the source pathing device; and the post-migration input-output function being configured to call the input-output entry function of the destination pathing device in response to receiving an input-output operation directed to the input-output entry function of the source pathing device; and that the input-output entry function of a source pathing device, the migration input-output entry function, and the input-output entry function of a destination pathing device are kernel-based  (emphasis added); and wherein the input-output entry function of the source pathing device, the input- output entry function of the destination pathing device, the migration input-output entry function, and the post-migration input-output entry function are each implemented at a kernel level of the at least one host device.
The Todd reference teaches it is conventional to have wherein:

the post-migration input-output function being configured to call the input-output entry function of the destination pathing device in response to receiving an input-output operation directed to the input-output entry function of the source pathing device. (column 42, line 48 to column 43, line 2, where in some multi-path systems (e.g., those employing the PowerPath filter driver available from EMC Corporation) pseudo-names are employed to provide a common representation for all paths over which a particular volume is accessible; the examples of the redirection techniques described above may redirect an I/O request directed to a particular pseudo-name at a source location to a corresponding target location)
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Tanaka reference to have wherein the migration input-output entry function being configured, in response to receiving an input-output operation directed to the input-output entry function of the source pathing device, 
The suggestion/motivation for doing so would have been to allow redirection of I/O requests, which maintains consistency. (Todd, column 42, line 48 to column 43, line 2)
However, the combination of the Tanaka and Todd references does not explicitly teach that the input-output entry function of a source pathing device, the migration input-output entry function, and the input-output entry function of a destination pathing device are kernel-based; (emphasis added) and wherein the input-output entry function of the source pathing device, the input- output entry function of the destination pathing device, the migration input-output entry function, and the post-migration input-output entry function are each implemented at a kernel level of the at least one host device.
The Stankey reference teaches it is conventional to have wherein:
the input-output entry function of a source pathing device, the migration input-output entry function, and the input-output entry function of a destination pathing device are kernel-based; (paragraph 28, where operating system 104 is further configured with at least one device-specific module (DSM) 108 and at least one proxy DSM 106. In some examples, the DSM 108 and proxy DSM 106 are structured as dynamically-loadable kernel modules; and the DSM 108 may identify a path to a Logical Unit 
and wherein the input-output entry function of the source pathing device, the input- output entry function of the destination pathing device, the migration input-output entry function, and the post-migration input-output entry function are each implemented at a kernel level of the at least one host device. (see fig. 1, host 102; paragraph 28, where operating system 104 is further configured with at least one device-specific module (DSM) 108 and at least one proxy DSM 106. In some examples, the DSM 108 and proxy DSM 106 are structured as dynamically-loadable kernel modules; and the DSM 108 may identify a path to a Logical Unit Number (LUN) corresponding to the storage devices 126 that are associated with the storage system 118. In the event of a failure of a path, the DSM 108 may identify an alternate path to the LUN corresponding to the storage devices 126)
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the combination of the Tanaka and Todd references to have the input-output entry function of a source pathing device, the migration input-output entry function, and the input-output entry function of a destination pathing device are kernel-based; and wherein the input-output entry function of the source pathing device, the input- output entry function of the destination pathing device, the migration input-output entry function, and the post-migration input-output entry function are each implemented at a kernel level of the at least one host device, as taught by the Stankey reference.

Therefore it would have been obvious to combine the Tanaka, Todd, and Stankey references for the benefits shown above to obtain the invention as specified in the claim. 

With respect to claim 3, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 1 wherein the migration input-output entry function is configured to call the input-output entry function of the source pathing device but not the input- output entry function of the destination pathing device in response to receiving an input-output operation that is a read operation. (Tanaka, paragraph 90, where after the access path has been switched, the storage apparatus 400 executes access path post-switching IO processing (S1500). Subsequently, the storage apparatus 400 executes data migration processing for copying data of the storage apparatus 100 to the storage apparatus 400 (S1600). Incidentally, the data migration processing at S1600 can be executed in parallel with the processing at S900 to S1500, or executed between the processing at S900 to S1500)

With respect to claim 4, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 1 wherein the post-migration input-output entry function is configured to call the input-output entry function of the destination pathing device for 

With respect to claim 5, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 1 wherein the source pathing device is under control of a first multipath input-output driver and the destination pathing device is under control of a second multipath input-output driver that is different than the first multipath input-output driver. (Tanaka, paragraph 136, where upon receiving the notice, the management server 197 associates the WWN (World Wide Name: identifier for uniquely identifying a port on the network) of the host port of the migration source storage apparatus 100 that it is managing, and the WWN of the host port of the migration destination storage apparatus, notifies such association to the host 192, and urges the access path switching application provided to the host 192 to switch the access path from the migration source storage apparatus 100 to the migration destination storage apparatus 400 (S1000))

With respect to claim 6, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 1 wherein the source pathing device is not under control of a multipath input-output driver and the destination pathing device is under control of a multipath input-output driver. (Tanaka, paragraph 136)

With respect to claim 7, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 1 wherein the source pathing device is under control of a 

With respect to claim 10, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 1 wherein the host device is further configured: responsive to the indication that the migration of data from the source volume to the destination volume has completed, to store a relationship between the source pathing device and the destination pathing device in a memory associated with the at least one host device; (Tanaka, paragraph 66, where  a configuration information management program 134 for managing the configuration information 140, a data migration program 136 for executing the data migration processing from other storage apparatuses) and 
responsive to a reboot of the at least one host device, to form a link in association with the source pathing device based on the relationship, the link configured to re-route input- output operations targeted at the source pathing device to the destination pathing device. (Tanaka, paragraph 115, where thereafter, the LU format boot processing of the migration destination storage apparatus 400 is performed. This LU format boot processing is automatically performed after the completion of processing at S830 (S840))

With respect to claim 11, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 1 wherein responsive to the indication that the migration of data from the source volume to the destination volume has completed, the at least one host device is further configured: 

to route the intercepted communications to the destination pathing device. (Tanaka, paragraph 136, where Upon receiving the notice, the management server 197 associates the WWN (World Wide Name: identifier for uniquely identifying a port on the network) of the host port of the migration source storage apparatus 100 that it is managing, and the WWN of the host port of the migration destination storage apparatus, notifies such association to the host 192, and urges the access path switching application provided to the host 192 to switch the access path from the migration source storage apparatus 100 to the migration destination storage apparatus 400 (S1000))

With respect to claim 12, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 11 wherein routing the intercepted communications comprises translating the intercepted communications. (Tanaka, paragraph 136, where Upon receiving the notice, the management server 197 associates the WWN (World 

With respect to claim 13, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 12 wherein the intercepted communications are communicated by the application using a first input-output control interface associated with the source pathing device that is different than a second input-output control interface associated with the destination pathing device, the translating comprising translating the intercepted communications from the first input-output control interface to the second input-output control interface. (Tanaka, paragraphs 136, where Upon receiving the notice, the management server 197 associates the WWN (World Wide Name: identifier for uniquely identifying a port on the network) of the host port of the migration source storage apparatus 100 that it is managing, and the WWN of the host port of the migration destination storage apparatus, notifies such association to the host 192, and urges the access path switching application provided to the host 192 to switch the access path from the migration source storage apparatus 100 to the migration destination storage apparatus 400 (S1000))

With respect to claim 14, the combination of the Tanaka, Todd, and Stankey references teaches the apparatus of claim 13 wherein the at least one host device is further configured to route other communications, that are responsive to the intercepted communications, from the destination pathing device to the application, the routing of the other communications comprising translating the other communications from the second input-output control interface to the first input-output control interface. (Tanaka, paragraphs 136, where Upon receiving the notice, the management server 197 associates the WWN (World Wide Name: identifier for uniquely identifying a port on the network) of the host port of the migration source storage apparatus 100 that it is managing, and the WWN of the host port of the migration destination storage apparatus, notifies such association to the host 192, and urges the access path switching application provided to the host 192 to switch the access path from the migration source storage apparatus 100 to the migration destination storage apparatus 400 (S1000))

Claims 15, 17, 21 and 23 are the method implementation of apparatus claims 1, 3-7 and 10-14, and rejected under the same rationale as above. 

Claims 18, 20, and 22 are the computer program product implementation of apparatus claims 1, 3-7 and 10-14, and rejected under the same rationale as above. 


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka (US PGPUB # 2008/0091972 A1) in view of Todd (US Patent # .

With respect to claim 8, the combination of the Tanaka, Todd, and Stankey references does not explicitly teach the apparatus of claim 1, wherein the source pathing device and the destination pathing device are configured to communicate using different transport protocols.
The Malwankar reference teaches it is conventional to have wherein the source pathing device and the destination pathing device are configured to communicate using different transport protocols.
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the combination of the Tanaka, Todd, and Stankey references to have wherein the source pathing device and the destination pathing device are configured to communicate using different transport protocols, as taught by the Malwankar reference.
The suggestion/motivation for doing so would have been to allow a conversion from a network to NVME protocol.  (Malwankar, paragraph 47)
Therefore it would have been obvious to combine the Tanaka, Todd, Stankey, and Malwankar references for the benefits shown above to obtain the invention as specified in claim 8.

With respect to claim 9, the combination of the Tanaka, Todd, Stankey, and Malwankar references teaches the apparatus of claim 8 wherein one of the source 

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (pages 9-12 of the remarks) and amendments with respect to claims 1-20 have been considered have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the various combinations of the Tanaka, Todd, Stankey, and Malwankar references as shown in the rejections above.  Particularly, the Examiner notes the addition of the Stankey reference to teach the newly amended limitations presented in each of the independent claims.  

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1, 3-15, 17-18, and 20-23 have received a first action on the merits and are subject of a first action non-final.
  b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137